Title: The Committee for Foreign Affairs to the American Commissioners, 14 May 1778: résumé
From: Committee for Foreign Affairs
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<York, May 14, 1778: All goes well with us, and we are preparing for either war or peace. Our enemies have fostered doubt about our perseverance, but the enclosed report of Congressional action in rejecting British overtures will, when published in Europe, show that our politics are based on integrity and fortitude. To preserve the union with France, so happily begun, we call your attention to Articles 11 and 12 of the treaty of amity and commerce: we fear that the second will be detrimental to that union, and you will be authorized to procure its abandonment in return for our abandoning Article 11. Congress has unanimously ratified both treaties in confidence that amendments will be negotiated. It has also issued a proclamation to restrain the misconduct of commanders of our armed vessels, and we hope that quarrels over prizes will diminish now that France has so magnanimously reimbursed the owners of those prizes that were returned.>
